Citation Nr: 1132817	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-38 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1974.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

In February 2010, the Veteran testified at a Board hearing conducted before the undersigned Veterans Law Judge.  In April 2010, this case was remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss likely had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.385, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for bilateral hearing loss.  Specifically, he maintains that in-service weaponry noise exposure resulted in his current bilateral hearing loss.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

Service treatment records do not reflect any complaints, treatment or diagnosis for any hearing impairment or any similar condition.  VA, however, has acknowledged that the Veteran was exposed to in-service acoustic trauma and the Board finds his account of having diminished hearing acuity since service both competent and credible.

In connection with the Board's remand instructions, the Veteran was provided a May 2010 VA audiological examination.  On authorized audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
80
75
LEFT
30
35
40
65
65

The average pure tone threshold in the Veteran's right ear was 62 decibels and 51 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.  After evaluating the claims folder and the audiological exanimation, the examiner opined that the Veteran's bilateral hearing loss was not likely related to service because the Veteran did not have hearing loss for VA purposes at the time of separation or at anytime while in-service.  However, the Court has held that it is improper for an examiner to rely simply on the absence of corroborating medical evidence to determine there is no nexus between the Veteran's current disability and his military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Accordingly, the examiner's opinion is inadequate and lacks probative value.

Conversely, the claims file reflects, what the Board finds to be the Veteran's competent and credible account of in-service noise exposure from military armaments, the in-service onset of hearing impairment symptoms and of having such symptoms since separation, as reflected in his statements at his May 2010 VA examination.  The Board acknowledges the absence of any documented in-service hearing impairment treatment/diagnosis or any adequate nexus opinion related to the determinative matter at hand; however, the Veteran is competent to provide an account of in-service noise exposure, as well as in- and post-service symptoms because these matters are within lay observation (i.e. on-set, continuity, hearing impairment symptoms).  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In light of these factors, the Board finds that the Veteran's account of in-service military noise exposure and bilateral hearing impairment symptomatology, to include continuity since separation, to be competent, credible and highly probative.  See Buchanan, 451 F.3d at 1336-37 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996).

Essentially, while there is no adequate medical nexus opinion or in-service hearing impairment treatment/diagnosis associated with the claims folder, this not fatal to the Veteran's claim, as in the present circumstance lay evidence may service as a basis to establish the service connection claim.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  As such, the Board finds the Veteran's account in-service noise exposure and bilateral hearing impairment symptomatology, to include continuity of symptomatology since separation, to provide the most probative evidence on the matter at hand.  Moreover, the medical evidence of record confirms the Veteran's current diagnosis with bilateral hearing loss, to include the May 2010 VA examination report.  See 38 C.F.R. § 3.385.  

In sum, the Board finds that the competent lay evidence of record sufficiently establishes that the Veteran's currently diagnosed bilateral hearing loss had its onset in-service and related symptoms persisted since his separation from service.  Davidson.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


